Citation Nr: 1537399	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  08-36 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for varicose veins of the right thigh.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to July 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2012 and July 2014, the Board remanded the case for further development.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2014, the Board remanded the case for further development.  The case was returned to the Board in March 2015.

On March 21, 2015, the Veteran requested a hearing at his local VA RO to provide testimony on the issues.  As such hearing has not been scheduled, the claims must be remanded to schedule a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at his local RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




